Citation Nr: 0838606	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  97-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability prior to August 22, 2007.

2.  Entitlement to a rating in excess of 40 percent for a low 
back disability from August 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1959 to December 
1962, from January 1987 to May 1987, from June 1990 to August 
1990, and from November 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a compensable rating for the 
veteran's service-connected low back disability.  In February 
1997 the RO granted a 20 percent rating effective from May 
24, 1994.  However, as that grant did not represent a total 
grant of benefits sought on appeal, this claim for increase 
remained before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran presented testimony at a personal hearing in May 
1997 before a hearing officer at the RO.  He also presented 
testimony at a personal video-conference Travel Board hearing 
in August 2004 before the undersigned Veterans Law Judge. 

The Board remanded the case in March 2005 and in December 
2005 for further development.  In a rating decision issued in 
November 2007, the RO assigned a 40 percent evaluation 
effective August 22, 2007.  That grant did not represent a 
total grant of benefits sought on appeal, thus, this claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  For the period prior to August 22, 2007, the veteran's 
service-connected low back disability was not manifested by 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; severe limitation of motion of the lumbar spine; or 
ankylosis of the lumbar spine.  

2.  For the period from September 23, 2002, to September 25, 
2003, the veteran's service-connected low back disability was 
not manifested by associated objective neurologic 
abnormalities, or incapacitating episodes due to 
intervertebral disc syndrome having a duration of at least 
four weeks during the past 12 months.  

3.  For the period from September 26, 2003, to August 22, 
2007, the veteran's service-connected low back disability was 
not manifested by ankylosis, ankylosis of the thoracolumbar 
spine, forward flexion of the thoracolumbar spine of 30 
degrees or less, associated objective neurologic 
abnormalities, or incapacitating episodes due to 
intervertebral disc syndrome having a duration of at least 
four weeks during the past 12 months.  

4.  For the period from August 22, 2007, the veteran's 
service-connected low back disability is not manifested by 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief; 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine or associated 
objective neurologic abnormalities.  Incapacitating episodes 
due to intervertebral disc syndrome having a total duration 
of at least six weeks during the past 12 months are not 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent prior to August 22, 2007, for a low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5295 (as 
in effect prior to Sept. 26, 2003); DC 5293 (as in effect 
from September 23, 2002, to September 25, 2003); Diagnostic 
Codes (DCs) 5235 to 5243 (as in effect from September 26, 
2003).

2.  The criteria for a disability rating in excess of 40 
percent from August 22, 2007, for a low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5295 (as in effect prior to Sept. 
23, 2002); DC 5293 (as in effect from September 23, 2002, to 
September 25, 2003); DCs 5235 to 5243 (as in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current 38 U.S.C.A. § 5103(a) 
requirements.  Where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004),

The RO sent correspondence in July 2006; rating decisions in 
May 1996, February 1997, and November 2007; a statement of 
the case in February 1997, and a supplemental statement of 
the case in November 1997 and June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran mentioned 
at his hearing in August 2004 that he would send records from 
a private chiropractor if available.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law. 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of the veteran's appeal, the rating 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended and made effective on September 
23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
following year changes were made to that portion of the 
Rating Schedule that addresses rating of the spine.  The 
rating criteria for rating disabilities of the spine were 
revised by establishing a general rating formula that applies 
to all diseases and injuries of the spine under amended 
regulations effective September 26, 2003.  68 Fed. Reg. 
51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome and added 
DC 5242 for degenerative arthritis of the spine.  The 
diagnostic codes that involved findings relating to ankylosis 
or limitation of motion of the spine were deleted and the 
general rating formula includes objective criteria for 
evaluating limitation of motion and ankylosis and eliminates 
indefinite criteria and terminology.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules prohibit the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made, but the 
amended regulations are applied only as of their effective 
date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

Service medical records show that in August 1991 the veteran 
complained of low back pain with a shooting pain down his 
left leg.  He related that several days prior during a drill 
he had been lifting boxes from a safe which involved a lot of 
bending. He denied a history of accidents that involved his 
back.  The assessment was low back strain versus herniated 
disc at L5-S1.  With medication he improved and when seen a 
few days later for follow-up the assessment was probable 
lumbosacral strain.

Approximately a week later, the veteran reported that his 
symptoms were much improved.  After review of the clinical 
findings and the testing, the assessment was degenerative 
changes at L3-4, L4-5, and L5-S1, with mild associated 
neuropathic changes.  The following week, the veteran was 
evaluated in the orthopedic department of the Philadelphia 
Naval Hospital.  The veteran reported that he had no pain, no 
weakness, and no leg symptoms.  The assessment was that 
trauma to the low back with radicular pain was now resolved.  
The EMG changes might be secondary to this or from a prior 
event.

A private MRI in August 1991 revealed mild annular disc 
bulges versus degenerative spurs at L3-4, L4-5 and L5-S1.  
There was no definite evidence of spinal stenosis or 
herniated nucleus pulposus.   

At his separation examination in October 1991, the veteran 
reported having had low back pain in August 1991 and the 
examiner commented that the transient low back pain had 
resolved and was not considered disabling.  His spine was 
clinically evaluated as normal.

At a VA examination in March 1992, the veteran complained of 
constant low back pain with radiation to his left lower 
extremity due to an injury in August 1991 in service.  The 
diagnosis was low back derangement by history.

Testing in March 1992 showed that motor, sensory, and 
reflexes of both lower extremities were within normal limits.  
The impression of EMG testing on paraspinal muscles of the 
lumbosacral area was a normal study with no evidence of 
radiculopathy.

In a June 1992 rating decision, the RO granted service 
connection for a back condition by history and assigned a 
zero percent (noncompensable) evaluation effective from 
October 1991 under the diagnostic code for lumbosacral 
strain.

At an examination for Persian Gulf War veterans in December 
1994, the veteran complained of having low back pain after an 
injury.  The assessment was low back sprain after injury.  A 
December 1994 x-ray revealed degenerative arthritis of the 
lumbosacral spine.  A January 1995 magnetic resonance imaging 
(MRI) showed disc degenerations with disc bulges at L3-L4, 
L4-L5, and L5-S1 levels with no evidence of disc herniations.

The veteran submitted a copy of a September 1995 favorable 
decision from the Social Security Administration (SSA) 
awarding him disability benefits for post-traumatic spinal 
disorder and degenerative arthritis.  In the decision 
discussion, it was noted that the veteran had been involved 
in a job-related accident in 1984 which continued to result 
in chronic low back pain.

There is evidence of record showing herniated disc at L3-L4, 
L4-L5, and L5-S1, with lumbar radiculopathy down the left 
leg.  In October 1995, after review of nerve conduction 
velocity and EMG testing, a VA physician found it suggestive 
of left mid-lower lumbar radiculopathy.

At a VA examination in December 1995, the veteran related 
that he injured his back in 1991 on active duty and since 
then he had been having low back pain with radiation to the 
left lower extremity.  He related that coughing, sneezing, 
and straining at stool produced symptoms.  His gait was 
normal with no spasms of lumbar area and no atrophy.  Flexion 
was to 60 degrees and extension to 20 degrees.  Lateral 
flexion was to 30 degrees bilaterally and rotation was to 40 
degrees bilaterally.  Straight leg raising was to 70 degrees 
on the right and to 50 degrees on the left.  The assessment 
was low back derangement.

There is also additional evidence of record regarding a work 
injury to his back in 1984.  Private medical records from 
March 1992 to May 1997 noted in an August 1995 testing report 
that the veteran was injured during an attack at work in the 
summer of 1984.  His lower back was injured and he had been 
hospitalized for 10 days after the injury.  In March (year 
not shown) the impression was herniated lumbar disc and 
lumbar radiculopathy.  In December 1994 he complained of low 
back pain after moving furniture. 

In a February 1997 rating decision the RO assigned a 20 
percent rating under the diagnostic code for lumbosacral 
strain.  

Reports of NCV and EMG testing in May 1997 show that the 
veteran provided a history of having been attacked on the job 
and suffering an injury to his low back in 1984.  The 
impression was bilateral radiculopathy at L4, L5, and S1 
spinal levels.  In May 1997 the veteran felt pretty good and 
no positive neurological signs could be demonstrated.  The 
MRI and EMG test findings were consistent with an acute over 
chronic bilateral L4-L5, L5-S1 radiculopathy with enervation 
found in the lumbar paraspinal musculature.  The physician 
also noted that the veteran had been retired for 
approximately 12 years from a spinal injury sustained at work 
in his performance as a police officer.  

The veteran testified in May 1997 as to the symptoms and 
manifestations of his low back disability and the effect on 
his daily life.  

At a May 1997 VA spine examination, the veteran stood and 
walked erect with no tilt, no list, and no limp.  He rose on 
his toes easily but stated he could not rise on his heels.  
There was spasm of right and left paravertebral muscle.  He 
squatted completely holding on to the examining table.  Range 
of motion was forward flexion to 38 degrees, backward 
extension to 12 degrees, left lateral flexion to 18 degrees 
and right lateral flexion to 19 degrees.  Lateral rotation 
was to 35 degrees bilaterally.  Further motion caused pain.  
Straight leg raising from sitting on the right was 80 degrees 
with pain at the right toe and on the left to 75 degrees.  
Knee and ankle jerks were active.    

After review of clinical findings and test results, the 
assessment was degenerative arthritis and lumbosacral 
(illegible), narrowing of L4-L5 disc spaces, and DDD with 
focal moderately large left posterior disc herniation at L4-
L5 level with probable encroachment of the left L5 nerve 
root.

At a May 1997 examination of peripheral nerves, there was 
possible mild left leg weakness and decreased left knee 
jerks.  The assessment was possible left L4 radiculopathy due 
to lumbosacral disc disease.  

A May 1997 x-ray of the lumbosacral spine revealed 
degenerative arthritis; and narrowing of L4-L5 disc space and 
to rule out disc herniation, a MRI was recommended.  A VA MRI 
of the lumbar spine in June 1997 showed degenerative 
arthritis, mild disc desiccations at multiple levels, and 
degenerative disc disease with focal moderately large left 
posterior disc herniation at L4-L5 level with probable 
encroachment of left L5 nerve root.  

In September 1997, the final diagnoses for the Persian Gulf 
examination included herniated disc at L4-L5 and L5-S1.

An August 1999 VA CT scan revealed mild degenerative 
arthritis and degenerative disc disease at L4-L5 level with 
no evidence of disc herniation.  The lumbar spinal canal 
dimensions were normal.  In March 2002, he had normal range 
of motion, no muscular pain and was intact neurologically 
with no deficits.

At a VA examination in August 1999 the veteran complained of 
back pain.  The diagnosis was back injury, severe back pain.  

VA outpatient treatment records from January 1991 through 
September 1997 and from October 1999 though October 2003 show 
treatment for low back pain and a history of low back pain.  

The veteran testified at a hearing in August 2004 regarding 
the injury to his back and the symptoms associated with that 
disability.  He described having episodes where he was laid 
up for five to eight days and took medication.  In the past 
12 months he had experienced approximately eight or nine 
episodes.  He related that he had last been seen at a VA 
Medical Center over two years earlier.  He had last seen a 
private chiropractor approximately two and a half years 
earlier.   

Records received during development after the Board's remand 
in December 2005 include records from the Police Department 
of New York that show the veteran suffered an on the job 
injury in June 1984 resulting in persistent low back sprain 
with disc involvement and radiculopathy.  

At a VA examination in August 2007, the veteran gave a 
history of back trauma during military service secondary to 
moving a heavy box in 1991.  He related that he had been seen 
at the Brooklyn VA facility and the last time was 
approximately four years earlier.  He complained of low back 
pain that radiated to the left lower extremity.  He had dull 
chronic pain with intermittent sharp pain.  The pain 
intensity was variable and the veteran used over-the-counter 
pain medication as needed.  He had some flare-ups with 
prolonged sitting or ambulation, or with sudden sneezing or 
twisting.  There were no additional limits to range of motion 
of functional impairments beyond the pain.  He had 
paresthesias of the left foot after prolonged sitting.  He 
walked unaided, and could walk to his car.  He was frequently 
unsteady.  He was unemployed since he retired from military 
service. 

On examination there was no obvious pathology noted.  Forward 
flexion was zero to 40 degrees with pain starting at 30 
degrees and ending at 40 degrees.  Extension was from zero to 
20 degrees with pain starting at 10 degrees and ending at 20 
degrees.  Lateral flexion was zero to 20 degrees bilaterally 
with pain starting and ending at 20 degrees.  Lateral 
rotation bilaterally was zero to 20 degrees with pain 
starting and ending at 20 degrees.  With repetitive movements 
the pain increased.  He was additionally limited by pain, 
weakness, and lack of endurance following repetitive use or 
during flare-ups.  On neurological examination the sensory 
system was intact.  He had decreased left lower extremity 
muscle power to four-minus by five.  The veteran related 
having had about five incapacitating episodes during the 
prior 12 months requiring him to stay in bed for three to 
five days at a time.  Prior testing revealed degenerative 
disc and joint disease of the lumbar sacral spine.  The 
diagnosis was multilevel degenerative disc/joint diseases of 
the lumbar sacral spine with herniated nucleus pulposus at 
L4-5 level and left-sided radiculopathy. 

In September 2007, the August 2007 examiner wrote an addendum 
stated that the claims file had been reviewed and veteran's 
history confirmed.  The opinion remained the same.

A VA opinion provided in November 2007 stated that the claims 
file had been received and reviewed.  After a review of the 
claims file, the August 2007 examiner opined that the review 
confirmed lower back pain problems since 1991 in service with 
continuous problems after discharge starting as early as 1992 
and concluded that the current symptoms affecting the lumbar 
spine were related to service.  

Based on the examination findings and medical opinion, in a 
rating decision the RO assigned a 40 percent rating for low 
back derangement from August 22, 2007, under the amended 
criteria for rating degenerative arthritis of the spine.  

During the pendency of the veteran's claim and appeal, 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of intervertebral disc syndrome 
(effective September 23, 2002) and evaluation of disorders of 
the spine, (effective September 26, 2003).  Because the 
veteran's claim was filed before the regulatory changes 
occurred, he is entitled to consideration of both the old and 
revised regulations.  However, the retroactive reach of the 
revised regulation can be no earlier than the effective date 
of that change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  However, the earlier version 
of the regulation can be applied to the entire period being 
considered.

The veteran had been assigned a zero percent rating under DC 
5295 for the rating of lumbosacral strain under the spine 
regulations prior to amendment.  During his appeal, he was 
assigned a 20 percent rating under DC 5295 under the old 
rating criteria prior to the effective date of the amended 
regulations and then a 40 percent rating under DC 5242 under 
the amended regulations.  A review of the record demonstrates 
that the RO considered the old and new rating criteria, and 
the veteran was made aware of the changes.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Thus, the Board will consider whether the veteran is entitled 
to a rating in excess of 20 percent prior to August 22, 2007, 
under the prior regulations for the period prior to September 
23, 2002, the effective date of the first amended version of 
the regulation, and under the prior and revised regulations 
from September 23, 2002, to August 22, 2007.  The Board will 
also consider whether a rating in excess of 40 percent is 
warranted for the period from August 22, 2007, under the 
prior and revised regulations.  

After review of all the evidence of record, the Board finds 
that a rating in excess of 20 percent prior to August 22, 
2007, and a rating in excess of 40 percent from August 22, 
2007, are not warranted.

As provided in the prior version of the rating criteria for 
lumbosacral strain, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

The criteria for limitation of lumbar spine motion provided a 
20 percent rating for moderate limitation of lumbar spine 
motion and a 40 percent rating for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

The criteria for rating intervertebral disc syndrome provided 
a 20 percent rating for moderate intervertebral disc syndrome 
with recurring attacks and a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

Clinical findings at the VA examination in December 1995 
showed the lack of 30 degrees range of motion for forward 
flexion, lack of 10 degrees for extension, lateral flexion 
bilateral was normal, and bilateral rotation was slightly 
greater than normal.  At a May 1997 VA examination, flexion 
was to 38 degrees, backward extension was to 12 degrees, left 
lateral flexion to 18 degrees and right lateral flexion to 19 
degrees, rotation was to 35 degrees bilaterally.  On VA 
examination in March 2002, the veteran had normal range of 
motion.  Although the veteran had limitation of flexion on 
examination in 1995 and 1997, marked limitation of forward 
bending was not shown.  Muscle spasm on extreme forward 
bending and listing was not shown.  The evidence shows that 
the veteran had bilateral lateral motion, thus, loss of 
lateral spine motion was not shown.  The Board has examined 
the medical evidence, but finds that those findings do not 
warrant a rating in excess of 20 percent under DC 5295.

The evidence of record shows a diagnosis of degenerative disc 
disease as shown on x-rays, MRI, and CT scan.  Pain in the 
leg or limitation of motion was not shown while walking on 
his toes, performing straight leg raising, or when squatting 
and arising from a squatting position.  He was unable to walk 
on his heels.  The veteran had complaints of radiation of 
pain to the left lower extremity with no spasms of the lumbar 
area on examination in December 1995 and spasm of right and 
left paravertebral muscle in May 1997.  He had possible mild 
left leg weakness and decreased left knee jerks.  In March 
2002 he was intact neurologically with no deficits.  The 
Board finds that those clinical findings do not more nearly 
approximate severe or pronounced intervertebral disc syndrome 
to warrant a rating in excess of 20 percent.  38 C.F.R. § 
4.71a, DC 5293 (2002).  In addition, ankylosis of the lumbar 
spine is not shown, thus, DC 5289 is not applicable.  Thus, 
the Board finds that the other applicable diagnostic codes 
under the old regulations do not provide a basis for a rating 
in excess of 20 percent prior to August 22, 2007, for the 
lumbar spine disability.  38 C.F.R. § 4.71a (2002).

The Board has considered whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
clinical findings show limitation of motion of the lumbar 
spine in 1995 and 1997 with normal range of motion in 2002.  
However, the findings of limitation of motion do not more 
nearly approximate severe limitation of motion of the lumbar 
spine and a 40 percent rating is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective before September 
2003).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities under the 
prior rating criteria are not applicable.

After review of the evidence for the period from September 
23, 2002, to August 22, 2007, the Board finds that a rating 
in excess of 20 percent is not warranted under the previous 
regulations.  

Under the regulations for evaluation of intervertebral disc 
syndrome (IDS) effective September 23, 2002, and prior to 
September 26, 2003, IDS could be rated either on the basis of 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  Under that 
diagnostic code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  A 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease for evaluation of 
DCs 5235 to 5243.  The general rating formula also provides 
that any associated objective neurologic abnormalities are to 
be evaluated separately, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1).   The revised 
regulations effective September 26, 2003, provide that 
intervertebral disc syndrome is evaluated either under the 
general rating formula or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Under the amended regulations for evaluation of a low back 
disability for the period from September 26, 2003, to 
August 22, 2007, the evidence of record shows a history of 
low back pain but does not show that the veteran's service-
connected low back disability was manifested by manifested by 
ankylosis, ankylosis of the thoracolumbar spine, or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
separate evaluation for neurologic abnormalities is not 
warranted as associated objective neurologic abnormalities 
are not shown during that period by the evidence of record.  
No loss of control of the bowel or bladder was shown.  Thus, 
a rating in excess of 20 percent is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (as in effect from September 26, 
2003).  

Under the amended regulations for rating intervertebral disc 
syndrome for the period from September 23, 2002, to August 
22, 2007, the evidence of record shows a history of low back 
pain.  The revised regulations provide that intervertebral 
disc syndrome, is evaluated either under the general rating 
formula or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  As discussed above, 
entitlement to a rating in excess of 20 percent under the 
general rating formula is not shown, thus, a higher rating 
under the general rating formula is not warranted.  

For evaluation based on incapacitating episodes, although the 
veteran testified in August 2004 that he experienced eight or 
nine incapacitating episodes during the prior twelve months, 
he also testified that he had not had medical treatment for 
approximately two years.  Under the amended regulations, a 
note provides that for purposes of ratings under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  While the veteran has 
stated that he had incapacitating episodes, the Board finds 
that incapacitating episodes prescribed by a physician are 
not shown by the evidence of record.  The evidence does not 
show that the veteran's service-connected low back disability 
was manifested by associated objective neurologic 
abnormalities, or incapacitating episodes due to 
intervertebral disc syndrome having a duration of at least 4 
weeks but less than 6 weeks during the any 12-month period 
for the time under consideration.  38 C.F.R. § 4.71a, DC 5293 
(as in effect from September 23, 2002, to September 25, 
2003), DC 5243 (as in effect from September 26, 2003).  

The veteran's lumbar spine disability in this case has been 
rated as 40 percent disabling under DC 5242, effective from 
August 22, 2007, based on limitation of motion.  The Board 
notes that DC 5242 is used for rating degenerative arthritis 
of the spine under the revised criteria.  

For the period from August 22, 2007, under the prior 
regulations the 40 percent rating is the maximum rating 
available for limitation of motion of the lumbar spine (DC 
5292), and lumbosacral strain (DC 5295).  Thus, a higher 
rating is not warranted pursuant to those diagnostic codes.

The Board finds that evidence of record does not show 
pronounced IDS.  The veteran complained of low back pain that 
radiated to his left lower extremity.  However, demonstrable 
muscle spasm was not shown and absent ankle jerks were not 
shown.  His reflexes were symmetrical.  On neurological 
examination the sensory system was intact.  Those findings do 
not more nearly approximate a 60 percent rating under DC 
5293.  38 C.F.R. § 4.71a, DC 5293 (2002).  

For the period from August 22, 2007, under the amended 
regulations, the Board finds that the evidence of record does 
not show associated objective neurologic abnormalities to 
warrant a separate rating.

Incapacitating episodes due to intervertebral disc syndrome 
having a total duration of at least six weeks during any 12-
month period are not shown.  Although the veteran reported at 
the August 22, 2007, VA examination that he had about five 
incapacitating episodes during the prior 12 months for which 
he had to stay in bed for three to five days at a time, the 
veteran also related that the last time he had received 
medical treatment was approximately four years earlier.  
Thus, the Board finds that incapacitating episodes prescribed 
by a physician are not shown by the evidence of record.  In 
addition, the duration of the total bed rest claimed would be 
15 to 25 days which is less than the six weeks of physician-
prescribed bedrest required to warrant a 60 percent rating.  

Under the amended regulations, unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine is not shown to warrant a rating in excess of 40 
percent.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (as in effect 
from September 26, 2003).  

Thus, entitlement to a rating in excess of 40 percent under 
the prior criteria, the general rating formula under the 
amended schedule, or rating IDS based on incapacitating 
episodes is not warranted. 

Under the prior criteria, the Board is required to consider 
the effect of pain and weakness when rating a service-
connected disability on the basis of limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In rendering this decision the Board has considered 
the functional impairment caused by pain.  In view of the 
range of motion findings shown and the veteran's complaints, 
the Board finds that the pain related functional impairment 
is adequately considered and is included in the ratings 
assigned.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his low back disability.  Although there is some 
indication that his low back impairment interferes with his 
employment, there is no contention or indication that it 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional beyond that compensated by the assigned ratings.  
Accordingly, the Board finds that referral for consideration 
of an extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 20 percent prior to 
August 22, 2007, or in excess of 40 percent from August 22, 
2007, for a low back disability.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 20 percent for a 
service-connected low back disability from May 24, 1994, to 
August 22, 2007, is denied.  

Entitlement to a rating in excess of 40 percent for a 
service-connected low back disability from August 22, 2007, 
is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


